DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-20 and 23-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites “wherein the torque is configured to actuate and apply the parking brake”.  It is not clear what is encompassed by this recitation, particular how a torque can be “configured”.
	Claims 23 and 26 recite “the shaft extends along an intersects a rotational axis of the respective spindle.”  It is not clear if “an” should be “and”, nor is it clear what is encompassed by the recitation.  The disclosed shaft and spindle appear to be coaxial, whereas “intersects” indicates that the cut or cross one another.




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 13-18 and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Briggs (US# 3754412).
	Briggs discloses all the limitations of the instant claims including; a torque limiting device capable of use for an electrically actuated parking brake producing a clamp force to engage a brake piston of a vehicle disc brake assembly against a brake disc of the vehicle disc brake assembly, the torque limiting device comprising: a first gear 25 configured to receive a torque from an electric motor, wherein the torque is configured to actuate and apply the parking brake;  a drive plate 48 including a shaft 20 extending therefrom and through the first gear 25 such that the drive plate is configured to transmit the torque to a spindle of the parking brake;  pockets 52 in an end face of at least one of the first gear 25 and the drive plate 48;  force transmitting members 55 configured to, when held 

 	Regarding claim 14, the first gear 25 is a sun gear as broadly defined by the claim language. 
 	Regarding claim 15, a second gear 23 or 40 rotationally fixed to the drive plate, wherein the drive plate transmits the torque to the spindle 20 through the second gear. 
 	Regarding claim 16, the second gear is a pinion gear as broadly defined by the claim language. 
 	Regarding claim 17, the pockets 52 are in the drive plate 48.
	Regarding claim 18, the pockets further comprise: ramp surfaces 53 that are transverse to a longitudinal axis about which the first gear and drive plate are configured to rotate;  stop surfaces parallel to the longitudinal axis;  and pocket surfaces connecting the ramp surfaces and the stop surfaces, wherein the force transmitting members move on the ramp surfaces to exit the pockets when the clamp force overcomes the spring force. 

    PNG
    media_image1.png
    861
    888
    media_image1.png
    Greyscale


Regarding claim 20, the force transmitting members 55 are ball bearings.

	Claim(s) 13-14 and 17-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Morse (US# 1386272).
Morse discloses all the limitations of the instant claims including; a torque limiting device capable of use for an electrically actuated parking brake producing a clamp force to engage a brake piston of a vehicle disc brake assembly against a brake disc of the vehicle disc brake assembly, the torque limiting device comprising: a first gear 9 configured to receive a torque from an electric motor, wherein the torque is configured to actuate and apply the parking brake;  a drive plate 11 including a shaft (7 or shaft received in 7, page 1, lines 70-72) extending therefrom and through the first gear 9 such that the drive plate is configured to transmit the torque to a spindle of the parking brake;  pockets 13 in an end face of the first gear 9;  force transmitting members 12 configured to, when held compressed between the first gear and the drive plate in the pockets, transmit the torque between the first gear and the drive plate and, when not in the pockets, to not transmit the torque between the first gear and the drive plate;  and a spring member 14 producing a spring force on the drive plate that, during an application of the parking brake, holds the force transmitting members compressed in the pockets 13 when the spring force overcomes the clamp force (corresponding to a torque load of the output 7) and does not hold the force transmitting members in the pockets when the clamp force overcomes the spring force, wherein the force transmitting members exit the pockets when not held in the pockets by the spring force during the application of the parking brake.   Note the parking brake is taken as intended use.
 	Regarding claim 14, the first gear 9 is a sun gear as broadly defined by the claim language. 
	Regarding claim 17, the pockets 13 are in the gear 9.
	Regarding claim 18, the pockets further comprise: ramp surfaces that are transverse to a longitudinal axis about which the first gear and drive plate are configured to rotate;  stop surfaces parallel to the longitudinal axis;  and pocket surfaces connecting the ramp surfaces and the stop surfaces, wherein the force transmitting members move on the ramp surfaces to exit the pockets when the clamp force overcomes the spring force. 

    PNG
    media_image2.png
    271
    929
    media_image2.png
    Greyscale



	Regarding claim 19, when the clamp force overcomes the spring force, the force transmitting members exit the pockets when the first gear is rotated in a first direction (direction urging the ball elements 12 along the ramp surface) and do not exit the pockets when the first gear is rotated in a second direction opposite the first direction (where the ball elements 12 abut the stop). 
 	Regarding claim 20, the force transmitting members are ball bearings.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-12 and 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boyle et al (US# 2020/0096067) in view of Morse (US# 1386272) or Kohuth et al (US# 2014/0135132).
Boyle et al disclose a brake assembly including; a vehicle disc brake assembly 10 having a hydraulically actuated service brake [0006] and an electrically actuated parking brake 38, wherein the vehicle disc brake assembly comprises: a brake disc R;  a first brake piston 28 having a first inner portion;  a first spindle nut 46 rotationally restrained in the first brake piston 28 and having a first outer portion, wherein the first outer portion is configured to clamp against the first inner portion to produce a first clamp force when the first spindle is rotated and the first clamp force engages the first brake piston against the brake disc;  a second brake piston 30 having a second inner portion;  a second spindle nut 46 rotationally restrained in the second brake piston 30 and having a second outer portion, wherein the second outer portion is configured to clamp against the second inner portion to produce a second clamp force when the second spindle is rotated and the second clamp force engages the second brake piston against the brake disc;  an electric motor 40 configured to produce a torque to actuate and apply the parking brake;  a first torque limiting device (clutch [0066]) configured to, during an application of the parking brake, fully transmit a first portion of the torque to the first spindle when a first threshold value exceeds the first clamp force and not fully transmit the first portion of the torque to the first spindle when the first clamp force exceeds the first threshold value [0066];  and a second torque limiting device (clutch [0066]) configured to, during the application of the parking brake, fully transmit a second portion of the torque to the second spindle when a second threshold value exceeds the second clamp force and not fully transmit the second portion of the torque to the second spindle when the second clamp force exceeds the second threshold value [0066].  Figure 4.  Boyle lacks the specific disclosure of the structure of the clutches.  Each of Morse and Kohuth disclose clutches that slip after a particular force such as specified by Boyle [0066].  Morse and Kohuth each teach clutches having a first gear (Morse 9,  Kohuth 14);  a drive plate (11; 28 or plate portion of 14); Drive shaft (7, 12 or 34) pockets (13, 40/50) in an end face of at least one of the first gear and the drive plate;  force transmitting members (12, 30);  and a spring member (14, 20) producing a spring force on the drive plate, which would function in the device 
Regarding claim 2, the first and second threshold values are equal.   [0066] suggests slipping when the load of one actuator is higher than the other, indicated that the thresholds are the same for each.
	Regarding claim 3, when the first clamp force exceeds the first threshold value and the second threshold value exceeds the second clamp force, the second torque limiting device transmits the first portion of the torque that exceeds the first threshold to the second spindle.   [0066]
 	Regarding claim 4, the electric motor is a single electric motor.   Figure 4.
 	Regarding claim 5, a first total quantity of torque limiting devices is equal to a second total quantity of brake pistons.   [0066] suggests a clutch between both spindles.
	Regarding claim 8, Boyle, as modified, discloses for the first torque limiting device, the first gear is configured to receive the first portion of the torque, the drive plate is configured to transmit the first portion of the torque to the first spindle, and the spring force holds the force transmitting members compressed in the pockets when the spring force exceeds a portion of the first clamp force and for the second torque limiting device, the first gear is configured to receive the second portion of the torque, the drive plate is configured to transmit the second portion of the torque to the second spindle, and the 
	Regarding claim 9, the first threshold value is equal to the spring force of the first torque limiting device and the second threshold value is equal to the spring force of the second torque limiting device. 
 	Regarding claim 10, the force transmitted by the first torque limiting device is the first portion of the torque and the force transmitted by the second torque limiting device is the second portion of the torque.
 	Regarding claim 11, Boyle et al disclose an electrically actuated parking brake 38 for a vehicle disc brake assembly having first 28 and second brake 30 pistons and a brake disc R, the parking brake comprising: a single electric motor 40 configured to produce a torque to actuate and apply the parking brake;  a first torque limiting device (clutch [0066]) configured to, during an application of the parking brake, fully transmit a first portion of the torque to a first spindle until a first clamp force produced by the parking brake overcomes a first force of the first torque limiting device, wherein the first clamp force is configured to engage the first brake piston against the brake disc;  and a second torque limiting device (clutch [0066]) configured to, during the application of the parking brake, fully transmit a second portion of the torque to a second spindle until a second clamp force produced by the parking brake overcomes a second force of the second torque limiting device, wherein the second clamp force is configured to engage the second brake piston against the brake disc and, when the first clamp force overcomes the first force and the second force overcomes the second clamp force, the first torque limiting device does not fully transmit the first portion of the torque to the first spindle and the first portion of the torque that exceeds the first spring force is instead transmitted to the second spindle by the second torque limiting device.  [0066] Figure 4.  Boyle et al lacks the forces to overcome being spring forces.   Boyle does not disclose the specific structure of the clutches.  Each of Morse and Kohuth disclose clutches that slip after a particular force such as specified by Boyle [0066].  Morse and Kohuth each teach clutches 
	Regarding claims 6 and 12, Morse further teaches clutches which slip only in one direction.  It further would have been obvious to one of ordinary skill in the art at before the effective filing date of the claimed invention to form the clutches of Boyle et al and Morse to, during a release of the parking brake, fully transmit the first portion of the torque to the first spindle and the second torque limiting device fully transmit the second portion of the torque to the second spindle as the disclosed torque limiting functions of Boyle are not necessary in the release direction and may result in undesired brake drag. 
Regarding claim 22, Kohuth teaches the shaft 34 and the drive plate (side of 14) are axially movable together in response to the spring force.
	Regarding claim 23, for each of the first and second torque limiting devices the shaft extends along an intersects a rotational axis of the respective spindle.
Allowable Subject Matter
Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 10/22/2021 have been fully considered but they are not persuasive.
Applicant’s amendment has overcome the rejection in view of Bahmata.   
Regarding Boyle in view of Morse or Kohuth, Applicant argues that the clutch ring 11 of Morse does not include a shaft.  It is noted that the claim language requires a shaft extending from the drive 
Regarding claim 13 and Briggs, Applicant argues that Briggs lacks a shaft extending therefrom and through the first gear such that the drive plate is configured to transmit the torque to a spindle of the parking brake.  However, Briggs shows a shaft 20 extending therefrom and through the first gear 25 such that the drive plate is configured to transmit the torque to a spindle of the parking brake.
Regarding claim 13 and Morse, Applicant argues that Morse lacks a shaft extending therefrom and through the first gear such that the drive plate is configured to transmit the torque to a spindle of the parking brake.  However, Morse shows a shaft (7 or shaft received in 7, page 1, lines 70-72) extending therefrom and through the first gear 9 such that the drive plate 11 is configured to transmit the torque to a spindle of the parking brake.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY T KING whose telephone number is (571)272-7117. The examiner can normally be reached 10:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571 272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRADLEY T KING/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        



BTK